United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3642
                       ___________________________

                                Stephen W. Carlson

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Mark Ritchie, Minnesota Secretary of State in his official capacity; Bert Black,
       Minnesota Secretary of State legal adviser in his official capacity

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                             Submitted: June 26, 2014
                               Filed: July 25, 2014
                                  [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
      Stephen Carlson appeals after the District Court1 dismissed his 42 U.S.C.
§ 1983 amended complaint, and denied post-judgment relief. Having carefully
reviewed the record de novo and considered Carlson’s arguments for reversal, we
conclude that the District Court properly dismissed the complaint for the reasons
explained in the Court’s thorough order. We conclude as well that the District Court
did not abuse its discretion either in denying preliminary injunctive relief, or in
denying post-judgment relief. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.

                                        -2-